The Disciplinary Review Board having filed with the Court its decision in DRB 17-402, concluding that C. Peter Burro, a/k/a C. P. Burro, of Somers Point, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence, RPC 1.4(b) (failure to keep the client reasonably informed about the status of the matter and to promptly comply with reasonable requests for information); RPC 1.16(d) (failure to return the client file upon termination of the representation); and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that C. Peter Burro, a/k/a C.P. Burro, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.